Citation Nr: 1625624	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  07-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of cold injury of the lower extremities, to include neuropathy. 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

This case was most recently before the Board in November 2015, when it was remanded for further development.  The case has now been returned for additional appellate action. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

No residual of cold injury of the lower extremities has been present at any time during the pendency of this claim.  


CONCLUSION OF LAW

The criteria for service connection for residuals of cold injury of the lower extremities are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided sufficient notice in a July 2005 letter, which was sent prior to the initial adjudication of the claim in January 2006.  Although this letter did not include notice with respect to the disability-rating and effective-date elements of the claim, the failure to provide notice with respect to those elements of the claim was harmless error in view of the Board's determination that service connection is not warranted for the claimed disability.

With respect to the duty to assist, the record reflects that all service treatment records and post-service medical records identified by the Veteran have been obtained.  The Veteran submitted several written statements discussing his contentions, as well as private treatment records.  In December 2015, a comprehensive VA medical opinion was obtained addressing the etiology of all lower extremity disorders diagnosed during the pendency of this claim, following a missed examination by the Veteran.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's extensive record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) do not show treatment for or a diagnosis of a cold injury in service.  In the course of his July 15, 1962, separation examination, the Veteran stated he did not have at that time and had never experienced foot trouble, neuritis or cramping in his legs.  However, the Veteran has claimed that he was exposed to cold temperatures while stationed in Fort Lewis, Washington.  The Board finds his reports plausible. 

Therefore, the central issue in this case is whether the Veteran has a current lower extremity disability, which is related to his exposure to cold weather in service.

The Veteran has submitted a letter from his private physician, Dr. A.F.  In his letter, the physician chronicles the Veteran's reports of exposure to cold in service, as well as his history of pain in the lower extremities.  However, the physician stated he was not versed in cold injuries, and deferred providing an opinion on the matter to a physician with more knowledge on such injuries.  

Additionally, the Veteran's outpatient treatment records from the Palo Alto VA Medical Center are of record.  These treatment records also fail to show the presence of a lower extremity disorder or abnormality resulting from exposure to cold.  The Veteran's records do show he underwent an electromyogram (EMG) in December 2001, which revealed bilateral peripheral polyneuropathy; however, the examination did not indicate this disability was related to cold weather exposure.  Likewise, the Veteran has submitted a private record from Stockton Imaging dated in June 2000.  This record shows he reported cramping at the calves and knees with minimal walking and standing.  He underwent an arterial duplex study at that time, and was diagnosed with some minimal atherosclerotic disease.  This report, however, also failed to report the presence of any nexus between the Veteran's lower extremity atherosclerosis and his military service, to specifically include exposure to cold therein.   

In the course of the December 2015 VA medical opinion, the examiner indicated she had reviewed the Veteran's entire claims file in detail, to include his STRs, copious treatment reports from the VAMC, Social Security Administration records, and private treatment records.  In sum, the examiner found no evidence establishing the Veteran presently has a disability caused by exposure to cold in service.  In particular, the examiner found the Veteran's peripheral neuropathy to be unrelated to a cold injury in service, because the evidence reveals he underwent a prior EMG in 1980, which was normal.  In addition, the Veteran was diagnosed with Parkinsonism as early as 2005.  The examiner explained that neuropathy is often an early manifestation of Parkinsonian conditions.  In addition, the examiner reasoned it would be unlikely that a present day neuropathy, if caused by exposure to cold in service, would not have been present during the Veteran's 1980 EMG.  Further, the examiner also failed to find any relationship between an ischemic cardiovascular condition and his exposure to cold in service.  

After reviewing the evidence of record, the Board finds the Veteran has not had any residual of cold injury of the lower extremities during the period of this claim.  Although he has been found to have neuropathy and atherosclerosis of the lower extremities, there is no competent evidence linking either to cold injury in service.  Moreover, the comprehensive VA medical opinion provided in December 2015 indicates that the Veteran has not had any cold injury of the lower extremities during the period of the claim.  While the Veteran might sincerely believe that he has residuals of the cold injury of the lower extremities, his lay opinion concerning this matter requiring medical expertise is of no probative value.  In any event, the medical opinion against the claim is clearly more probative than the Veteran's lay opinion.

Accordingly, the Board must conclude that service connection is not warranted for residuals of cold injury of the lower extremities.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for residuals of cold injury of the lower extremities is denied.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


